UNITED STATES DISTR ICT COURT
                          FOR THE DISTR ICT OF COLUMBIA


RAYMOND GAGNON,                          )
                                         )
             Plaintiff,                  )
                                         )
      v.                                 )       Civil Action No. 12-1433 (KBJ)
                                         )
FEDERAL BUREAU                           )
OF INVESTIGATION et al.,                 )
                                         )
             Defendants.                 )


                     MEMORANDUM OPINION AND ORDER

      Defendants’ Motion for Summary Judgment in this FOIA case is held in

abeyance pending their supplementation of the record. (See Memorandum Opinion and

Order, ECF No. 30.) Defendants move to file late the supplemental declaration with

regard to the Executive Office for United States Attorneys’ processing of Plaintiff’s

FOIA request. (Mot. for Leave to File Supplemental Decl. Out of Time, ECF No. 33.)

Also pending are Plaintiff’s motions to expand the record (ECF No. 31), for leave to

pursue limited discovery and an order for production (ECF No. 34), and for leave to file

documents under seal (ECF No. 35).

      Defendants purportedly oppose the latter motions but have only addressed the

motion for discovery. (See Mem. in Opp’n to Pl.’s Mots. For Limited Discovery and

Protective Order and to File Under Seal, ECF No. 36.) Consequently, the Court will

grant as unopposed Plaintiff’s motion to seal the documents attached thereto and his

motion to expand the record, which will be considered in conjunction with Plaintiff’s

opposition to the pending summary judgment motion. (See Mem. in Opp’n to Def.’s



                                             1
Statement of Material Facts Not in Dispute, ECF No. 27.) In addition, the Court will

grant Defendants’ enlargement motion and set a deadline for Plaintiff to respond only to

Defendants’ supplemental filing.

          As for Plaintiff’s motion for discovery, “ ‘[d]iscovery in FOIA is rare and should

be denied where,’ ” as here, “ ‘an agency's declarations are reasonably detailed,

submitted in good faith and the court is satisfied that no factual dispute remains,’ ”

Baker & Hostetler LLP v. US. Dep’t of Commerce, 473 F.3d 312, 318 (D.C. Cir. 2006)

(quoting Schrecker v. Dep’t of Justice, 217 F. Supp. 2d 29, 35 (D.D.C.2002)). In

addition, discovery might be warranted upon a showing of “bad faith” on the agency's

part but merely asserting bad faith does not suffice to overcome summary judgment. Id.

Even when discovery is granted, it is generally limited to the question of whether “an

agency has [] taken adequate steps to uncover responsive documents.” Schrecker, 217
F. Supp. 2d at 35. Plaintiff’s motion is difficult to follow, but he appears to seek

discovery on the ultimate question of whether the agency has produced all non-exempt

records responsive to the FOIA request. Given the pending summary judgment motion,

Plaintiff’s motion for discovery is at best premature.

          Accordingly, it is

          ORDERED that Defendants’ motion to file the supplemental declaration out of

time is GRANTED, and Plaintiff shall have until January 12, 2015, to respond to this

supplemental filing; it is further

          ORDERED that Plaintiff’s motion to expand the record is GRANTED; it is

further




                                               2
      ORDERED that Plaintiff’s motion for leave to pursue discovery and an order for

production is DENIED; it is further

      ORDERED that Plaintiff’s motion to file the attached documents under seal is

GRANTED.

                                             Ketanji Brown Jackson
                                             Ketanji Brown Jackson
                                             United States District Judge
DATE: December 3, 2014




                                         3